Filed 3/27/15 P. v. Morris CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)



THE PEOPLE,                                                                                  C076243

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01692 )

         v.

BRANDY MORRIS,

                   Defendant and Appellant.




         A jury found defendant Brandy Morris guilty of receiving a stolen vehicle (Pen.
Code, § 496d, subd. (a)),1 receiving stolen property (§ 496, subd. (a)), and possessing
methamphetamine (Health & Saf. Code, § 11377, subd. (a)). The trial court found true
allegations that defendant had a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and had served three prior prison terms (§ 667.5, subd. (b)). The trial
court sentenced defendant to an aggregate term of 11 years 8 months in prison.




1   Undesignated statutory references are to the Penal Code.

                                                             1
       On appeal, defendant contends the trial court erred in imposing a one-year four-
month consecutive term for receiving stolen property. She claims section 654 bars such a
sentence because she received the stolen property (a car owner’s manual & vehicle
registration) at the same time as she received the stolen vehicle (a sport utility vehicle
(SUV)), as part of a single criminal act with a single purpose.
       We conclude that the trial court erred, but for different reasons. Because the
contemporaneous receipt of two or more items of stolen property can only support a
single conviction (People v. Lyons (1958) 50 Cal. 2d 245, 275 (Lyons), overruled on other
grounds in People v. Green (1980) 27 Cal. 3d 1; People v. Smith (1945) 26 Cal. 2d 854,
859 (Smith)), and because defendant received the owner’s manual and registration at the
same time as she received the SUV, we will reverse defendant’s conviction and sentence
for receiving the stolen owner’s manual and registration. We affirm the judgment in all
other respects.
                                     BACKGROUND
       Sarrah Ambriz’s silver SUV was stolen from the parking lot of her Roseville
apartment complex in November 2012. Her husband’s car keys were also missing.
       Folsom Police Officer Christopher Hill saw a silver SUV back out of the driveway
of 9380 Ottoman Way in the early morning hours of November 26, 2012. Officer Hill
could not see the driver, but broadcast a description of the SUV over the police radio.
       Folsom Police Sergeant John Lewis heard the broadcast and spotted the SUV
moments later. Sergeant Lewis followed the SUV to the driveway of a nearby house.
Sergeant Lewis looked in the SUV, but did not see anyone. He heard someone jumping
over a fence behind the house, and found a sweatshirt and a pair of slippers on the ground
nearby. Sergeant Lewis did not see the driver.
       The SUV was unlocked and the keys were in the ignition. The SUV’s rear license
plate had been covered over with paper-covered dealer plates.



                                              2
       Sergeant Lewis called dispatch and learned the SUV had been stolen. He searched
the interior of the SUV and found a wallet containing defendant’s California
identification card. The address on the identification card was 9380 Ottoman Way, the
same address where Officer Hill had seen the SUV earlier.
       Sergeant Lewis went to 9380 Ottoman Way. Defendant was not home, but her
mother or stepmother opened the door. Sergeant Lewis searched defendant’s bedroom
and found the owner’s manual and vehicle registration for the SUV on defendant’s bed.
       Approximately four months later, on April 1, 2013, Citrus Heights Police Officer
David Moranz stopped defendant for driving a car with no license plates and a large
crack on the front windshield. Officer Moranz ran defendant’s name through dispatch
and learned that she had a warrant out for her arrest.
       Officer Moranz turned defendant over to Citrus Heights Police Officer Nathan
Ferguson for booking. Officer Ferguson asked defendant whether she had any
contraband on her, and defendant admitted that she had methamphetamine in her bra.
       On May 29, 2013, defendant was charged by amended complaint (later deemed an
information) with four counts as follows: (1) unlawfully taking or driving a vehicle
(Veh. Code, § 10851, subd. (a); count one); (2) receiving a stolen vehicle (§ 496d,
subd. (a); count two); (3) receiving stolen property (§ 496, subd. (a); count three), and (4)
possessing methamphetamine (Health & Saf. Code, § 11377, subd. (a); count four). With
respect to counts one and two, the prosecution alleged that defendant had suffered three
prior convictions for unlawfully taking or driving a vehicle (Veh. Code, § 10851,
subd. (a)) and one prior conviction for receiving a stolen vehicle (§§ 496d, subd. (a),
666.5, subd. (a).) The prosecution further alleged that defendant had suffered a prior
strike conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and had served three
prior prison terms (§ 667.5, subd. (b)). Defendant pleaded not guilty to the charges and
denied the truth of the prior conviction allegations.



                                              3
         On February 24, 2014, the jury found defendant guilty on counts two, three, and
four, and not guilty on count one. On March 28, 2014, the trial court found the prior
conviction allegations true. The trial court then sentenced defendant to eleven years eight
months in state prison, as follows: three years, the midterm, on count two (doubled to six
years for the strike prior); a consecutive eight months, one-third the midterm, on count
three (doubled to one year four months for the strike prior); a consecutive eight months,
one-third the midterm, on count four (doubled to one year four months for the strike
prior); and one year for each of the three prison priors. During sentencing, the trial court
explained that the sentence on count three would be consecutive to the sentence on count
two “pursuant to [California Rules of Court,] rule 4.425 sub (a) sub (3) in that the crime
in Count 3 was committed at a different time and a separate place rather than being
committed so close in time and place as to indicate a single period of aberrant behavior.”
         Defendant filed a timely notice of appeal.
                                        DISCUSSION
         Defendant contends that section 654 bars multiple punishment for counts 2 and 3
because she received the stolen property (the owner’s manual & vehicle registration) at
the same time as she received the stolen SUV, as part of a single criminal act with a
single purpose. We agree that the trial court erred in imposing a term of imprisonment
for count three; however, we reach our conclusion by means of a different analytical
route.
         California courts have long held that the receipt, on a single occasion, of two or
more stolen goods constitutes a single offense of receiving stolen property. (Lyons,
supra, 50 Cal.2d at p. 275 [receipt of stolen watch and fur coat on a single occasion is
one offense even if received from different sources]; see also Smith, supra, 26 Cal.2d at
p. 859.) Thus, two or more stolen items received in the same transaction do not
constitute separate offenses and cannot be charged separately. (Lyons, supra, 50 Cal.2d
at p. 275; Smith, supra, 26 Cal.2d at pp. 858-859.)

                                               4
       In this case, the information charges defendant with one count of receiving a
stolen vehicle (§ 496d, subd. (a)) and one count of receiving an “owner’s manual and
registration card taken from within a stolen vehicle” (§ 496, subd. (a)). Both offenses are
alleged to have taken place “[o]n or about November 26, 2012.”
       No evidence was presented as to when defendant actually received the stolen SUV
and owner’s manual and registration. However, defendant claims without citation to the
record that “both the registration and vehicle owner’s manual were left inside the car at
the time of the theft.” The People also claim--also without proper citation to the record--
that “the owner’s manual and registration . . . were in the car when it was stolen . . . .”2
Although we generally disregard unsupported assertions (Duarte v. Chino Community
Hospital (1999) 72 Cal. App. 4th 849, 856), where the parties agree, we accept their
agreed facts as mutual concessions. (Meddock v. County of Yolo (2013) 220 Cal. App. 4th
170, 175, fn. 3.) Accordingly, we accept the parties’ assertions that the owner’s manual
and registration were in the SUV at the time it was stolen. That being the case, it follows
that defendant received the owner’s manual and registration at the same time as she
received the SUV, as part of a single transaction. We have reviewed the entire record and
find nothing to suggest that defendant received the owner’s manual and registration on
any other occasion, despite the trial court’s statement “that the crime in Count 3 was
committed at a different time and a separate place rather than being committed so close in
time and place as to indicate a single period of aberrant behavior.”



2   The People purport to find support for their assertion in Ambriz’s trial testimony.
However, Ambriz merely testified that she recognized the owner’s manual. She did not
testify that she kept the owner’s manual and registration in the SUV or that they were in
the SUV at the time it was stolen.

    The People also refer to Sergeant Lewis’s testimony. Sergeant Lewis testified that he
did not know when the owner’s manual was removed from the SUV. He did not testify
that the owner’s manual and registration were in the SUV at the time it was stolen.

                                               5
       Because defendant received the stolen owner’s manual and registration at the same
time as the stolen SUV, she could only be subjected to one conviction for receiving stolen
property, not two. (Lyons, supra, 50 Cal.2d at p. 275; Smith, supra, 26 Cal.2d at pp. 858-
859.) Accordingly, we conclude that the trial court erred in imposing a term of
imprisonment on each conviction for counts two and three. This constitutes an
unauthorized sentence, as the receipt of the stolen SUV in count two and the owner’s
manual and registration in count three constituted a single criminal transaction. (Lyons,
supra, 50 Cal.2d at p. 275.) Under these circumstances, the appropriate course is to
affirm the conviction as to one count and reverse as to the other. (Id. at pp. 275-276;
People v. Bowie (1977) 72 Cal. App. 3d 143, 157.) Therefore, we will reverse as to count
three and affirm as to count two.
                                       DISPOSITION
       Defendant’s conviction in count three for receiving the stolen owner’s manual and
registration is reversed and her sentence on count three is stricken. The judgment is
affirmed in all other respects. The trial court shall prepare an amended abstract of
judgment that deletes the sentence on count three (and the corresponding 16-month term),
recalculates the aggregate term, and forward a certified copy to the Department of
Corrections and Rehabilitation.


                                             BLEASE                   , Acting P. J.


We concur:


         NICHOLSON                  , J.


         BUTZ                       , J.




                                             6